No. 12396

          I N THE SUPREME COURT OF THE STATE OF M N A A
                                                 OTN

                                           1973



KAREN RUSK,

                               P l a i n t i f f and A p p e l l a n t ,

          -vs   -
ELOISE P. SKILLMAN,

                               Defendant and Respondent.



Appeal from:           D i s t r i c t Court o f t h e F i r s t J u d i c i a l D i s t r i c t ,
                       Honorable Gordon R. B e n n e t t , Judge p r e s i d i n g .

Counsel o f Record:

    For A p p e l l a n t :

                B e r g e r , Anderson, S i n c l a i r and Murphy, B i l l i n g s ,
                 Montana.
                Arnold B e r g e r a r g u e d , B i l l i n g s , Montana.

    For Respondent:

                Pedersen and Herndon, B i l l i n g s , Montana.
                Donald Herndon a r g u e d , B i l l i n g s , Montana.



                                                        Submitted:           May 31, 1973

                                                          Decided:         JUL 2 4 1973
Filed :         JuL 2 4 1973
M r . J u s t i c e Gene B.   Daly d e l i v e r e d t h e Opinion of t h e Court.

       T h i s i s a g u e s t passenger p e r s o n a l i n j u r y a c t i o n a g a i n s t
t h e d r i v e r of t h e automobile i n which p l a i n t i f f was a passenger
t r i e d i n t h e d i s t r i c t c o u r t of Broadwater County.           The c o u r t on
August 9 , 1972, ordered dismissed t h e c l a i m a g a i n s t defendant
C a r l t o n Sherwood, by s t i p u l a t i o n of a l l p a r t i e s .   O September
                                                                             n
22, 1972, t h e c o u r t made f i n d i n g s of f a c t and conclusions of
law and e n t e r e d judgment f o r defendant E l o i s e Skillman.                   From
t h a t judgment p l a i n t i f f Karen Rusk a p p e a l s .
       From t h e t r i a l r e c o r d i t appears t h e automobile a c c i d e n t
which i s t h e s u b j e c t of t h i s l i t i g a t i o n occurred on June 21,
1969, a t about 1:00 p.m.             on U.S.     Highway 12 n e a r t h e west end
of t h e Missouri River b r i d g e , approximately one mile northwest
of Townsend, Montana.
       The morning of June 21, 1969, E l o i s e Skillman                       and Karen
Rusk l e f t t h e i r r e s p e c t i v e homes i n Livingston and proceeded i n
Ifiss Skillman's c a r t o Helena by way of Townsend.                         The t r i p was
a p l e a s u r e o u t i n g and Miss Rusk i n c i d e n t a l l y intended t o look

a t an automobile i n Helena which h e r f a t h e r was c o n s i d e r i n g
buying.       Miss Rusk c o n t r i b u t e d $5 toward g a s o l i n e expense and
Miss Skillman drove h e r automobile, a 1966 Buick which s h e had
purchased some t e n days e a r l i e r .
       Immediately p r i o r t o t h e a c c i d e n t , Miss Skillman was pro-
ceeding o u t of Townsend toward Helena and, according t o t h e t r i a l
c o u r t ' s f i n d i n g s of f a c t , exceeding t h e posted 55 m i l e p e r hour
speed l i m i t i n t h a t a r e a , b u t was n o t going i n excess of 65 m i l e s
p e r hour.     Miss Skillman contended t h a t a s s h e approached t h e
Missouri River Bridge s h e was unable t o s e e a v e h i c l e d r i v e n by
C a r l t o n Sherwood a t t h e o p p o s i t e end of t h e b r i d g e u n t i l s h e was
almost upon t h e b r i d g e .       The Sherwood v e h i c l e was e i t h e r stopped
o r proceeding very slowly, p r e p a r a t o r y t o making a l e f t hand t u r n
onto a g r a v e l road.        This g r a v e l road i s known a s t h e I n d i a n
Creek Road and connects w i t h U.S. Highway 12 n e a r t h e w e s t end
of t h e Missouri River bridge.                Miss Skillman t e s t i f i e d t h a t
upon seeing t h e Sherwood v e h i c l e and r e a l i z i n g it was stopped
she braked h e r v e h i c l e hard and swerved l e f t t o avoid t h e
Sherwood vehicle.           She s t a t e d she believed h e r c a r went crassways
between t h e two t r a f f i c l a n e s and she never saw t h e v e h i c l e
driven by Reed Palmer i n t h e oncoming l a n e of t r a f f i c .                   She
c o l l i d e d with t h e Palmer vehicle.
       Reed Palmer t e s t i f i e d t h a t immediately p r i o r t o t h e c o l l i -
s i o n he was approaching t h e bridge, proceeding e a s t toward Town-
send a t a speed of about 55 m i l e s per hour.                     H e f i r s t observed
t h e Sherwood v e h i c l e slow down a s i t was proceeding w e s t and
t h e d r i v e r gave an arm s i g n a l i n d i c a t i n g a l e f t hand t u r n .      He
s t a t e d t h a t a s he came n e a r t h e Sherwood v e h i c l e h e observed t h e
Skillman v e h i c l e come over t h e f a r end of t h e bridge, apparently
going a t a high r a t e of speed.               Palmer t e s t i f i e d t h a t he then
began t o slow down and, upon observing t h e Skillman v e h i c l e
continue t o r a p i d l y approach him, he slammed on h i s brakes and
attempted t o swerve b u t c o l l i d e d w i t h t h e Skillman v e h i c l e .               The
c o l l i s i o n occurred i n h i s lane of t r a f f i c .       The Sherwood v e h i c l e
was n o t involved i n t h e c o l l i s i o n .
       A Montana highway patrolman who i n v e s t i g a t e d t h e a c c i d e n t
t e s t i f i e d t h a t t h e length of t h e skidmarks l e f t by t h e Skillman
v e h i c l e was about 180 f e e t and t h e c o l l i s i o n occurred on t h e
s i d e of t h e highway properly occupied by t h e Palmer v e h i c l e .
The patrolman issued a t r a f f i c c i t a t i o n t o Miss Skillman f o r
operating h e r v e h i c l e a t a speed i n excess of t h e s a f e speed
having due regard f o r t h e circumstances then and t h e r e e x i s t i n g .
       P l a i n t i f f b r i n g s s e v e r a l i s s u e s f o r review, most r e l a t e
t o s p e c i f i c f i n d i n g s of f a c t made by t h e t r i a l c o u r t which she
maintains were not supported by s u b s t a n c i a l evidence before t h e
court.     The remaining i s s u e s concern whether t h e c o u r t was
c o r r e c t i n designating Miss Rusk a "guest passenger" and whether
t h e c o u r t was c o r r e c t i n f i n d i n g Miss Skillman g u i l t y of ordinary
r a t h e r than gross negligence.
        The t r i a l c o u r t ' s d e s i g n a t i o n of Miss Rusk a s a "guest
passenger" r a t h e r than a "passenger f o r h i r e " i s a c o r r e c t ap-
p l i c a t i o n of s e c t i o n 32-1113, R.C.M.             1947.       Under s e c t i o n 32-1113,
i f t h e passenger i s           I'
                                       r i d i n g i n s a i d motor v e h i c l e as a g u e s t o r
by i n v i t a t i o n and n o t f o r h i r e " t h e proof of g r o s s n e g l i g e n c e
r a t h e r than o r d i n a r y n e g l i g e n c e i s r e q u i r e d t o e s t a b l i s h l i a b i l i t y .
        I n a n a c t i o n f o r p e r s o n a l i n j u r i e s r e s u l t i n g from an a u t o -
mobile a c c i d e n t where i t appears t h a t p l a i n t i f f accepted an i n -
v i t a t i o n t o accompany defendant on a t r i p , t h e burden i s on t h e

p l a i n t i f f t o show any change i n r e l a t i o n s h i p by v i r t u e of sub-
sequent agreement.                Copp v. Van Hise, 119 F.2d 691.
        N testimony was i n t r o d u c e d by Miss Rusk t o i n d i c a t e h e r
         o
$5 c o n t r i b u t i o n was anything more than an i n c i d e n t a l , f r i e n d l y
g r a t u i t y r a t h e r than l e g a l c o n s i d e r a t i o n f o r s e r v i c e s t o b e
rendered.
        A s t o t h e remaining i s s u e s f o r review, we f i n d m e r i t i n
p l a i n t i f f ' s c o n t e n t i o n t h a t t h e t r i a l c o u r t went o u t s i d e t h e
evidence p r o p e r l y b e f o r e i t t o make f i n d i n g s of f a c t concerning
t h e i n h e r e n t l y hazardous c o n d i t i o n of t h e highway a s maintained
by t h e s t a t e .
        Conversely, we f i n d from examination of t h e t r i a l r e c o r d ,
t h e r e was s u f f i c i e n t evidence, considered a s a whole, b e f o r e
t h e c o u r t t o e s t a b l i s h t h a t Miss Skillman's o p e r a t i o n of h e r
v e h i c l e immediately p r i o r t o t h e a c c i d e n t c o n s t i t u t e d "gross
negligence" and t h a t such g r o s s negligence was t h e proximate cause
of t h e i n j u r i e s s u s t a i n e d by Miss Rusk i n t h e a c c i d e n t .
        W a g r e e , a s a g e n e r a l p r o p o s i t i o n , highway i n t e r s e c t i o n s
         e
w i t h g r a v e l r o a d s and b r i d g e abutments along highways a r e s e t t i n g s
where a c c i d e n t s occur more f r e q u e n t l y than o t h e r highway a r e a s .
However, i t does appear from t h e t r i a l r e c o r d , p a r t i c u l a r l y t h e
testimony o f t h e highway patrolman, t h a t had Miss Skillman (1)
been observing t h e posted speed l i m i t i n t h e a r e a of t h e a c c i d e n t ,
(2) maintained a proper lookout i n o r d e r t o observe t h e Sherwood

v e h i c l e when i t f i r s t came i n t o h e r l i n e of v i s i o n ,             (3) a p p l i e d
h e r b r a k e s a t t h e p o i n t where she t e s t i f i e d she f i r s t saw t h e
Sherwood v e h i c l e (which appears t o be some c o n s i d e r a b l e d i s t a n c e
ahead of t h e p o i n t h e r s k i d marks began t o appear on t h e highway),

and ( 4 ) guided h e r v e h i c l e t o t h e r i g h t hand shoulder of t h e
highway r a t h e r than v e e r i n g t o t h e l e f t and i n t o t h e oncoming
l a n e , she could have avoided t h e a c c i d e n t i n Palmer's l a n e of
traffic.
        Legal w r i t e r s r e p u d i a t e t h e e n t i r e premise t h a t t h e con-
c e p t of "negligence" can and should be d e l i n e a t e d i n t o degrees.
P r o s s e r , Law of T o r t s , 4 t h Ed., Ch. 5 , 534, p. 182, s t a t e s :
        "Nevertheless, t h e i d e a of degrees of n e g l i g e n c e , o r
        a t l e a s t some kind of aggravated n e g l i g e n c e which w i l l
        r e s u l t i n l i a b i l i t y where o r d i n a r y n e g l i g e n c e w i l l n o t ,
        h a s been adopted i n a number o f s t a t u t e s , which have
        f o r c e d t h e courts,however r e l u c t a n t l y , t o attempt t o do
        a g a i n what they d e c l a r e d t h a t they could n o t do, and
        t o make such e f f o r t s a s a r e p o s s i b l e t o supply a d e f i -
        n i t i o n f o r t h e undefinable.                Some of t h e s e s t a t u t e s
        have attempted t o c o d i f y t h e e n t i r e d o c t r i n e , o r apply
        i t t o p a r t i c u l a r s i t u a t i o n s such a s b a i l m e n t s , c r i m i n a l
        n e g l i g e n c e , o r c o n t r i b u t o r y n e g l i g e n c e c a s e s . Most of
        them, however, a r e automobile g u e s t s t a t u t e s . I I
        Montana's automobile g u e s t s t a t u t e p l a c e s t h e t a s k upon
t h e c o u r t s t o d e f i n e t h e u n d e f i n a b l e i n d i f f e r e n t i a t i n g between
"ordinary" and "gross" negligence.                         The concept of g r o s s n e g l i -
gence, a s i t has developed by precedent and a p p l i c a t i o n , shows
a dichotomy between c i v i l t o r t law and c r i m i n a l law.                        Such
                                    II
d e f i n i t i o n a l terms a s        malignant mind" and " w i l l f u l and wanton
d i s r e g a r d of consequences" a r e a p p l i e d only t o t h e c r i m i n a l con-
cept.
        Holland v. Konda, 142 Mont. 536, 543, 385 P.2d 272, provides
an example of automobile t o r t g r o s s negligence:
        "AS t h e p l a i n t i f f *was a g u e s t i n t h e c a r of a p p e l l a n t
        Konda, t h e d u t i e s owed h e r by t h e d r i v e r were governed
        by R.C.M.       $ 5 32-1113 t o 32-1115, i n c l u s i v e . The sub-
        s t a n c e of t h e s e p r o v i s i o n s i s t h a t t h e g u e s t assumes,
        a s between himself and t h e d r i v e r , t h e o r d i n a r y n e g l i -
        gence of t h e d r i v e r . Thus, i n o r d e r f o r t h e d r i v e r t o
        be l i a b l e i n damages t o t h e g u e s t , h i s a c t i o n s must be
        t h o s e which a r e termed ' g r o s s l y n e g l i g e n t . I This c o u r t
        had d e f i n e d r o s s negligence a s t h e I f a i l u r e t o u s e
        s l i h t care.' Batchoff v. Craney, 119 Mont. 1 5 / , 1.12
        *(Emphasis                         added).
See a l s o : Heen v. Tiddy, 151 Mont. 265, 442 P.2d 434.
        Nangle v. Northern P a c i f i c Ry. Co., 96 Mont. 512, 522, 32
P.2d 11, s t a t e s :
           Gross negligence' and ' r e c k l e s s operation' a r e
        11 t

       v a r i o u s l y defined by d i f f e r e n t c o u r t s . Most, i f
       n o t a l l , of them a r e of l i t t l e a s s i s t a n c e i n t h e
       c l a s s i f i c a t i o n of various s t a t e s of f a c t s within
       o r without such d e f i n i t i o n s . Under t h e c o n s t r u c t i o n
       of t h i s s t a t u t e h e r e i n announced, whether 'gross
       negligence' and ' r e c k l e s s o p e r a t i o n ' a r e synonymous
       o r s a i d t o be d i f f e r e n t i n meaning one from t h e
       o t h e r i s immaterial, f o r i f t h e conduct of t h e
       d r i v e r of t h e automobile was i n f a c t something more
       than ordinary negligence, i t matters n o t , under t h e
       Act i n question, [Montana Automobile Guest S t a t u t e 1
                                   - -
       by what name i t i s c a l l e d , a r by what a d j e c t i v e i t
       may be described; t h e defendant i s n e v e r t h e l e s s
       l i a b l e . " (Emphasis added).
See a l s o :    C a r t e r v. M i l l e r , 140 Mont. 426, 372 . ~ . 2 d421.

                 Applying         " f a i l u r e t o use s l i g h t care" and "some-
thing more than ordinary negligence" t o t h e f a c t s of t h e i n s t a n t
c a s e , we must determine t h a t t h e a c t s and omissions of defendant
Skillman, considered i n t h e i r e n t i r e t y , c o n s t i t u t e gross n e g l i -
gence and impart l i a b i l i t y t o her.
       The judgment i s reversed and t h e cause remanded t o t h e
d i s t r i c t c o u r t f o r t r i a l on t h e



                                                        Justice
                     I N THE S P E E COURT OF THE STATE OF MONTANA
                              URM

                                        -
                                            No, 12396




KAREN RUSK,
                    P l a i n t i f f and Appellant,
  VS   .
ELOISE P. SKILLMAN,
                    Defendant and Respondent


                                 ORDER AMENDING OPINION AND
                                 DENYING PETITION FOR REHEARING




PER CUIBICAM:
           ~ e s ~ o n d e's t p e t i t i o n f o r rehearing i n t h e above entitled
                           n
matter i s hereby denied.
           It appearing t h a t surnmry judgment was entered by the t r i a l
c o u r t p r i o r t o p r e s e n t a t i o n of defendant SkfPHman's defense h e r e i n ,
           I T I S ORDERED t h a t t h e Opinion dated July 24, 1373, be
amended by s t r i k i n g t h e f i n a l sentence of the Opinion and sub-
s t i t u t i n g t h e following t h e r e f o r :
           1t   The summary judgment a g a i n s t defendant Skillman

           i s vacated and t h e cause a g a i n s t t h a t defendant i s
           remanded t o t h e d i s t r i c t c o u r t f o r a new t r i a l on a l l
           i s s u e s , I1
           DATED t h i s 15th day of October, 1973.